Citation Nr: 1022946	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-15 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee sprain residuals.

2.  Entitlement to service connection for a cervical spine 
disorder, to include as secondary to service-connected right 
shoulder posttraumatic arthritis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from December 1974 to 
January 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in August 2008 by 
the Department of Veterans Affairs (VA) North Little Rock, 
Arkansas, Regional Office (RO).

In December 2009, the Veteran testified at a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO; 
a transcript of the hearing has been associated with the 
claims file.

The issue of entitlement to a temporary 100 percent 
disability rating based on hospital convalescence has been 
raised by the record.  Although a March 2010 correspondence 
to the Veteran suggests the claim is under review, the record 
does not reflect any indication that this issue has been 
adjudicated by the Agency of Original Jurisdiction (AOJ).  
Therefore, the Board does not have jurisdiction over this 
issue, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks service connection for a right knee 
disorder, to include as secondary to service-connected left 
knee sprain residuals; and a cervical spine disorder, to 
include as secondary to service-connected right shoulder 
posttraumatic arthritis.  He was provided a VA examination 
related to these claims in August 2008.  Although the August 
2008 examiner provided opinions concerning whether the 
Veteran's claimed disorders were related to his service-
connected disorders, he did not address whether the claimed 
disorders were caused by, and/or incurred during, the 
Veteran's active military service.  See Combee v. Brown, 34 
F.3d 1039, 1043-44 (Fed. Cir. 1994).  Moreover, the Board is 
unable to discern a clear and complete rationale for the 
opinions provided in the August 2008 examination report.  In 
light of the aforementioned factors, the Board finds that the 
August 2008 VA examination is inadequate and, as the United 
States Court of Appeals for Veterans Claims indicated in Barr 
v. Nicholson, 21 Vet. App. 303 (2007), once the VA undertakes 
the effort to provide an examination, the examination must be 
adequate.  Therefore, the Board finds that the record must be 
supplemented with an advisory opinion or another examination.  
See Littke v. Derwinski, 1 Vet. App. 90 (1991).

Upon reviewing an unrelated June 2004 claim, the Board 
further notes that the Veteran reported receiving back and 
right shoulder treatment at Medical Park Hospital in Hope, 
Arkansas, from April 1988 to June 1988.  Further, at his 
December 2009 Board hearing, the Veteran testified that he 
received treatment related to his cervical spine, in 1979, at 
St. Michael's in Hope, Arkansas.  Board Hearing Trans., pp. 
6-8.  The Veteran also testified, and a November 2009 VA 
physician's statement confirms, that he underwent surgery on 
his right knee at a VA medical facility in November 2009.  
Id. at 12-13.  However, none of the aforementioned records 
have been associated with the claims folder, and the record 
does not reflect sufficient attempts by VA to obtain these 
records.  In this regard, the Board notes that some VA 
treatment records dated in July 2009 and November 2009 are of 
record; however, it is unclear whether all relevant VA 
treatment records dated from November 2007 to the present 
have been associated with the claims file.  Thus, VA should 
undertake additional undertake additional efforts to attempts 
to obtain these treatment records.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.

The Board also observes that the Veterans Claims Assistance 
Act of 2000 (VCAA) and implementing regulations impose 
obligations on VA to provide claimants with notice and 
assistance.  As the Veteran was not provided with notice of 
the information and evidence necessary to establish his claim 
of entitlement to service connection for a right knee 
disorder on a secondary basis, a remand is necessary to 
provide the Veteran with proper VCAA notice.  In this regard, 
the Board is cognizant that the May 2008 letter advised him 
as to how to establish secondary service connection, but such 
information was offered in connection with his claim for a 
cervical spine disorder.  Therefore, the Veteran should be 
provided with proper VCAA notice that informs him of the 
evidence and information necessary to establish his claim for 
a right knee disorder on a secondary basis.  See Overton v. 
Nicholson, 20 Vet. App. 427, 443 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided with 
proper VCAA notice that informs him of the 
evidence and information necessary to 
establish his claim for a right knee 
disorder on a secondary basis.  

2.  The AMC/RO should undertake the 
necessary efforts to attempt obtain any 
private treatment, and/or hospitalization 
records, relating to the any cervical 
spine or right knee disorder, from (i) 
Medical Park Hospital, in Hope, Arkansas, 
dated from April 1988 to June 1988; and 
(ii) St. Michael's medical facility, in 
Hope, Arkansas, dated in 1979.  If records 
of this era are stored at a separate 
facility, appropriate inquiry to the 
appropriate repository should be 
undertaken.  

The AMC/RO should request all of the 
Veteran's VA hospitalization, and/or 
treatment records, dated from November 
2007 to the present, which have not 
already been associated with the claims 
folder, related to any (i) right knee 
disorder, to include a November 2009 
surgery; and, (ii) cervical spine 
disorder.  If records of this era are 
stored at a separate facility, appropriate 
inquiry to this repository should be 
undertaken.  Efforts to obtain the records 
should end only if VA concludes that the 
records sought do not exist, that further 
efforts to obtain those records would be 
futile, or where the Federal department or 
agency advises VA that the requested 
records do not exist or the custodian does 
not have them.  Any negative response 
should be in writing, and associated with 
the claims folder.  The Veteran must be 
notified of the attempts made and why 
further attempts would be futile, and 
allowed the opportunity to provide such 
records, as provided in 38 U.S.C.A. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After the aforementioned development 
has been completed and all records, and/or 
the negative response(s), associated with 
the claims folder, the claims folder 
should be returned to the VA examiner who 
examined the Veteran in August 2008.  The 
examiner should review the claims folder, 
and note such review in the claims folder.  
If the person who examined the Veteran in 
August 2008 is not available, or if the 
August 2008 examiner deems it necessary, 
another VA examination should be 
conducted, and the requested opinions 
provided thereafter.  

The examiner should specifically opine, as 
to the following: 

(i) whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current right 
knee disorder 

(a) is related to the Veteran's 
military service or any incident 
therein. 

(b) is caused or aggravated by any 
of the Veteran's service-connected 
disorders, to include left knee 
sprain residuals.  

(ii) whether it is at least as likely 
as not (a 50% or higher degree of 
probability) that any current cervical 
spine disorder 

(a) is related to the Veteran's 
military service, or any incident 
therein. 

(b) is caused or aggravated by any 
of the Veteran's service-connected 
disorders, to include right 
shoulder posttraumatic arthritis.  

In providing the aforementioned opinions, 
the examiner should specifically consider 
and address (1) a September 22, 1977 
service treatment record, indicating 
"mild snapping" associated with the 
Veteran's knee; (2) an October 1976 
service treatment record, documenting the 
Veteran's treatment following a motorcycle 
accident; and (3) a November 1976 service 
treatment record, noting the removal of 
the Veteran's collar bone brace.  

In offering any opinion, the examiner must 
consider the Veteran's lay statements of 
record regarding the incurrence of his 
right knee and cervical spine disorders 
and the continuity of symptomatology.  The 
rationale for any opinion offered should 
be provided.  

3.  After the above development has been 
fully completed, the AMC/RO should 
thereafter review the additional evidence 
that has been obtained and determine 
whether the benefits sought on appeal may 
now be granted.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



